DETAILED ACTION
Claims 1, 3-15, and 17-23 are currently pending. 
Claims 2 and 16 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant argues that the current claims are not directed towards an abstract idea as they are computationally-extensive and cannot practically be performed in the human mind. See Remarks page 9. Examiner disagrees. Taking claim 1 as an example, the claim recites “determining, by the at least one processor based on the CT images, a first local volumetric rate of active bleeding at a first site in the body region….a second local volumetric rate of active bleeding at a second site in the injured body region…based on the first local volumetric rate and the second volumetric rate, the total volumetric rate of active bleeding”. The claim recites at a broad and general level determining volumetric rates of bleeding from a CT image. There is no detail on how this computation is conducted. Reasonably, one of ordinary skill in the art could determine the volume of bleeding over a period of time in a CT image via their own computations of observing a volume of bleeding over a time period. This is further evidenced by Applicant’s Specification in [0054], the disclosure states that a trained clinician manually determined the region of bleeding and then commercially available software may be used to determine the volumetric rate of bleeding. The claims fail to tie the computation of a volumetric rate to the CT in any meaningful way which would preclude one of ordinary skill in the art from performing this as a mental process.
 Applicant further argues that even if the claims are directed toward an abstract idea that the claims are integrated into a practical application. See Remarks pages 9-10. Examiner disagrees. As amended, the claim recites the abstract idea (please see rejection below for a full discussion) with additional limitations of “at least one processor to determine treatment for..”. This amounts to merely using a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.4(d)I.  
Therefore, Examiner maintains all rejections under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards the mental process of observing a rate of bleeding and making a recommended treatment plan. 
Regarding independent claim 1, the claim recites the steps of determining a first and a second volumetric rate of active bleeding, creating a total rate of active bleeding, and making a recommended treatment approach, under step 2A prong one, reasonable person of ordinary skill in the art could perform all the steps of as a mental process. Under step 2A prong two of the analysis, the claim fails to incorporate the abstract idea into a practical application. The recites a CT angiography of an injured body as the image being observed but fails to meaningfully tie the calculation of active bleeding into the practical application of CT analysis. Under step 2B of the analysis, the claim fails to add significantly more to the abstract idea. The claim recites at a broad level a CT image and a generic processor for performing the various determinations but fails to describe how that CT image is analyzed to obtain the determined values, therefore, the broad high-level recitation of a computing system fails to add significantly more. 
Dependent claims 3-11 fail to remedy the abstract idea. The claims add limitations such as further region analysis, specific treatment options, observation during specific phases, and threshold blood loss ranges. These fail to meaningfully tie the abstract idea into a practical application or add significantly more. 
Regarding independent claim 12, the claim recites the steps of determining a first and a second volumetric rate of active bleeding, creating a total rate of active bleeding, and making a recommended treatment approach, under step 2A prong one, reasonable person of ordinary skill in the art could perform all the steps of as a mental process. Under step 2A prong two of the analysis, the claim fails to incorporate the abstract idea into a practical application. The recites a CT angiography of an injured body as the image being observed but fails to meaningfully tie the calculation of active bleeding into the practical application of CT analysis. Under step 2B of the analysis, the claim fails to add significantly more to the abstract idea. The claim recites at a broad level a CT image but fails to describe how that CT image is analyzed to obtain the determined values, therefore, the broad high-level recitation of a computing system fails to add significantly more. 
Dependent claims13-14 fail to remedy the abstract idea. The claims add limitations such as treatment options and threshold blood loss ranges. These fail to meaningfully tie the abstract idea into a practical application or add significantly more. 
Regarding independent claim 15, the claim recites the steps of determining a first and a second volumetric rate of active bleeding, creating a total rate of active bleeding, and making a recommended treatment approach, under step 2A prong one, reasonable person of ordinary skill in the art could perform all the steps of as a mental process. Under step 2A prong two of the analysis, the claim fails to incorporate the abstract idea into a practical application. The recites a CT angiography of an injured body as the image being observed but fails to meaningfully tie the calculation of active bleeding into the practical application of CT analysis. Under step 2B of the analysis, the claim fails to add significantly more to the abstract idea. The claim recites at a broad level a CT image and a computer readable medium  but fails to describe how that CT image is analyzed to obtain the determined values, therefore, the broad high level recitation of a computing system fails to add significantly more. 
Dependent claims 17-20 fail to remedy the abstract idea. The claims add limitations such as further region analysis, specific treatment options, observation during specific phases, and threshold blood loss ranges. These fail to meaningfully tie the abstract idea into a practical application or add significantly more. 
Regarding independent claim 21, the claim recites the steps of determining a first and a second volumetric rate of active bleeding, creating a total rate of active bleeding, and making a recommended treatment approach, under step 2A prong one, reasonable person of ordinary skill in the art could perform all the steps of as a mental process. Under step 2A prong two of the analysis, the claim fails to incorporate the abstract idea into a practical application. The recites a CT angiography of an injured body as the image being observed but fails to meaningfully tie the calculation of active bleeding into the practical application of CT analysis. Under step 2B of the analysis, the claim fails to add significantly more to the abstract idea. The claim recites at a broad level a CT image and a generic processor but fails to describe how that CT image is analyzed to obtain the determined values, therefore, the broad high-level recitation of a computing system fails to add significantly more. Dependent claim 22 incorporates a display device which fails to amount to significantly more than the abstract idea. 
Regarding independent claim 23, the claim recites the steps of determining a first and a second volumetric rate of active bleeding, creating a total rate of active bleeding, and making a recommended treatment approach, under step 2A prong one, reasonable person of ordinary skill in the art could perform all the steps of as a mental process. Under step 2A prong two of the analysis, the claim fails to incorporate the abstract idea into a practical application. The recites a CT angiography of an injured body as the image being observed but fails to meaningfully tie the calculation of active bleeding into the practical application of CT analysis. Under step 2B of the analysis, the claim fails to add significantly more to the abstract idea. The claim recites at a broad level a CT image and a generic processor but fails to describe how that CT image is analyzed to obtain the determined values, therefore, the broad high-level recitation of a computing system fails to add significantly more. Dependent claim 22 incorporates a display device which fails to amount to significantly more than the abstract idea. 

Allowable Subject Matter
Claims 1, 3-15, and 17-23 are not rejected under the prior art and would be allowable if the above rejections under 35 U.S.C. 101 were overcome. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches the determination of a total volumetric rate of bleeding as required by the claim. 
For purposes of clarity of the record, Examiner makes clear that “Abdominopelvic bleed rate on admission CT correlates with mortality and transfusion needs in the setting of blunt pelvic fractures: a single institution pilot study” published in Emergency Radiology in 2019, is commonly owned and does not qualify as prior art. 
Claims 3-11 depend from claim 1 and would therefore also be allowable. 

Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof teaches the determination of a total volumetric rate of bleeding as required by the claim. 
Claims 13-14 depend from claim 12 and would therefore also be allowable. 

Regarding claim 15, neither the closest known prior art, nor any reasonable combination thereof teaches the determination of a total volumetric rate of bleeding as required by the claim. 
Claims 17-20 depend from claim 15 and would therefore also be allowable. 

Regarding claim 21, neither the closest known prior art, nor any reasonable combination thereof teaches: 
recommending at least one treatment approach for the human patient based on the total volumetric rate of active bleeding, wherein the at least one treatment approach comprises at least one of embolization, blood transfusion, pelvic packing, and pelvic ring stabilization. 
Claim 22 depends from claim 21 and would therefore also be allowable. 

Regarding claim 23, neither the closest known prior art, nor any reasonable combination thereof teaches the total volumetric rate thresholds as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666